DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The application contents contain many errors stemming from a typo on the original Application Data Sheet filed 10 April 2020 incorrectly claiming priority to PCT/EP2018/077448 which resulted in incorrect supporting documents being filed.  The Application Data Sheet received 29 November 2021 correctly claims priority to PCT/EP2018/077488 but supporting documents have not yet been received.  However, the examiner has reviewed the specification pertaining to the exhaust gas heat exchanger and has retrieved drawings from WO 2019/072853 A1 such that the application could be properly examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12 October 2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017218254.7 application as required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because no drawings for the exhaust gas heat exchanger have been received. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The examiner would like to note that if the same drawings are filed as in WO 2019/072853 A1, the drawings will be objected to for containing deficient line quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Refer to 37 CFR 1.84(l).  See hand numbering in Figures 1-6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6
Regarding claim 6, lines 4-5, “the plurality of coolant bypass passages disposed opposite the subset of coolant bypass passages are open” is indefinite.  Line 16 of claim 1 requires the plurality of coolant bypass passages to include a subset of coolant bypass passages.  Therefore, it is unclear how the plurality of coolant bypass passages can be disposed opposite themselves since the subset of coolant bypass passages is included in the plurality of coolant bypass passages.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faber et al. (EP 2,559,962 A2 using machine translation; hereinafter Faber).
Regarding claim 1, Faber discloses an exhaust gas heat exchanger [1], comprising: a tube bundle (see [15]) including a plurality of parallel exhaust gas-conducting tubes [15], which on an inlet side are held in a first tube base [16] and on an outlet side are held in a second tube base [16] (paragraph 0007; wherein it is inherent that the exhaust gas heat exchanger [1] includes a similar downstream base/floor [16] to hold the tubes [15] and enclose the coolant); a housing [2] through which a coolant is flowable, the housing [2] enclosing the tube bundle (see [15]) and having face ends delimited by the first tube base [16] and the second tube base [16], the housing [2] including a coolant inlet [3] and a coolant outlet [4]; the tube bundle (see [15]) having a stepped outer circumference (see Figures 3a, 3b) and the housing [2] having a round cross section such that between the tube bundle (see [15]) and the housing [2] a plurality of coolant bypass passages [6, 7] are arranged; the coolant inlet [3] arranged in a region of the second tube base [16] and the coolant outlet [4] arranged in a region of the first tube base [16] such that the coolant in the housing [2] flows in counter flow relative to the exhaust gas in the plurality of tubes [15]; and wherein at least a subset [6, 7] of the plurality of coolant bypass passages  [6, 7] are at least partly blocked by an inlay [5, 8, 9] structured and arranged to steer a coolant flow in a direction of the first tube base [16] and between the plurality of tubes [15] to cool the plurality of tubes [15] (paragraphs 0007, 0019-0027, and Figures 1-4).
Regarding claim 2, Faber discloses the exhaust gas heat exchanger according to claim 1, wherein the inlay [5, 8, 9] includes a middle part [5] and two collars [8, 9] arranged on a longitudinal end side (paragraph 0022 and Figure 2).
Regarding claim 5, Faber discloses the exhaust gas heat exchanger according to claim 1, wherein an axial length of the inlay [5, 8, 9] amounts to at least 33% of an axial length of the plurality of tubes [15] (paragraphs 0019, 0023, and Figures 1-4; wherein the coolant guide device [5] extends between the floors [16] and is thus substantially the same length (i.e., 100% of an axial length) of the plurality of tubes [15]).
Regarding claim 6, Faber discloses the exhaust gas heat exchanger according to claim 1, wherein the inlay [5, 8, 9] is arranged such that the subset of coolant bypass passages [6, 7] at least partially blocked by the inlay [5, 8, 9] are arranged in a region of the coolant outlet [4], the plurality of coolant bypass passages [6, 7] disposed opposite the subset of coolant bypass passages [6, 7] are open (i.e, coolant is able to flow), and the first tube base [16] is overflowed by the coolant transversely to an exhaust gas flow direction (paragraphs 0019, 0022-0024, and Figures 1-4).
Regarding claim 9, Faber discloses the exhaust gas heat exchanger according to claim 1, wherein the plurality of tubes [15] are structured as a plurality of flat tubes (paragraph 0027 and Figures 3-4). 
Regarding claim 10, Faber discloses the exhaust gas heat exchanger according to claim 2, wherein: the two collars [8, 9] of the inlay [5, 8, 9] are structured complementarily to an inner circumference of the housing [2]; and the inlay [5, 8, 9] lies flat against the housing [2] via the two collars [8, 9] (paragraphs 0022 and Figure 2).
Regarding claim 17, Faber discloses an exhaust gas heat exchanger [1], comprising: a cylindrical housing [2] through which a coolant is flowable, the housing [2] including a coolant inlet [3] and a coolant outlet [4]; a first tube base  disposed in a region of the coolant outlet [4] and delimiting a first face end of the housing [2]; a second tube base [16] disposed in a region of the coolant inlet [3] (paragraph 0007; wherein it is inherent that the exhaust gas heat exchanger [1] includes a similar downstream base/floor [16] to hold the tubes [15] and enclose the coolant) and delimiting a second face end of the housing [2]; a tube bundle (see [15]) including a plurality of parallel exhaust gas-conducting tubes [15] disposed within the housing [2], an inlet side of the plurality of tubes [15] coupled to the first tube base [16] and an outlet side of the plurality of tubes [15] coupled to the second tube base [16] such that the coolant and the exhaust gas flow through the housing [2] in opposite directions; the tube bundle (see [15]) having a stepped outer circumference (see Figures 3a, 3b) such that a plurality of coolant bypass passages [6, 7] are defined between the tube bundle (see [15]) and the housing [2]; and an inlay [5] structured and arranged to at least partly block at least a subset [6, 7] of the plurality of coolant bypass passages [6, 7] such that a coolant flow is directed toward the first tube base [16] and between the plurality of tubes [15] (paragraphs 0007, 0019-0027, and Figures 1-4).
Regarding claim 19, Faber discloses an exhaust gas heat exchanger [1], comprising: a housing [2] through which a coolant is flowable, the housing [2] including a coolant inlet [3] and a coolant outlet [4]; a first tube base [16] disposed in a region of the coolant outlet [4] and delimiting a first face end of the housing [2]; a second tube base [16] disposed in a region of the coolant inlet [3] (paragraph 0007; wherein it is inherent that the exhaust gas heat exchanger [1] includes a similar downstream base/floor [16] to hold the tubes [15] and enclose the coolant) and delimiting a second face end of the housing [2]; a tube bundle (see [15]) including a plurality of parallel exhaust gas-conducting tubes [15] disposed within the housing [2], an inlet side of the plurality of tubes [15] coupled to the first tube base [16] and an outlet side of the plurality of tubes [15] coupled to the second tube base [16] such that the coolant and the exhaust gas flow through the housing [2] in opposite directions; the tube bundle (see [15]) having a stepped outer circumference (see Figures 3a, 3b) such that a plurality of coolant bypass passages [6, 7] are defined between the tube bundle (see [15]) and the housing [2]; an inlay [5] structured and arranged to at least partly block at least a subset [6, 7] of the plurality of coolant bypass passages [6, 7] such that a coolant flow is directed toward the first tube base [16] and between the plurality of tubes [15] and wherein the plurality of tubes [15] are structured as a plurality of rectangular tubes and are disposed spaced apart from one another (paragraphs 0007, 0019-0027, and Figures 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Faber.
Regarding claim 3, Faber discloses the exhaust gas heat exchanger according to claim 1, wherein the inlay [5] is fastened to the housing [2] (paragraphs 0009, 0023, and Figures 1-2).  Faber is silent as to the manner of fastening and does not disclose the inlay being at least one of welded, soldered, and screwed to the housing.  However, it would have been obvious to choose from a finite number of identified, predictable exhaust component fastening techniques, including welding, soldering, and screwing, with a reasonable expectation of success.  
Regarding claim 4, Faber is silent as to the material of the inlay and does not disclose the inlay being a metallic casted inlay.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Faber’s inlay out of metal because Faber discloses that metallic .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faber as applied to claim 1 above, and further in view of Birkert et al. (US 2006/0201653 A1; hereinafter Birkert).
Regarding claim 7, Faber does not disclose the housing being a sheet metal housing having a wall thickness of 1.0 mm to 1.5 mm.  Birkert, however, teaches a similar exhaust gas heat exchanger [1] comprising a housing [2], wherein the housing [2] is a sheet metal housing having a wall thickness of 1.0 mm to 1.5 mm (paragraphs 00020, 0023, claim 7, and Figures 1-4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Faber’s housing to be a sheet metal housing having a wall thickness of 1.5 mm because Birkert teaches that this configuration is advantageous .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Faber as applied to claim 17 above, and further in view of Sweet et al. (US 2014/0373517 A1; hereinafter Sweet).
Regarding claim 18, Faber discloses the exhaust gas heat exchanger according to claim 17, further comprising a diffuser [17] connected to a longitudinal end of the housing [2] (paragraph 0025 and Figures 3-4).  Faber does not disclose a second diffuser or at least a portion of each of the two diffusers being disposed within the housing.  Sweet, however, teaches a similar exhaust gas heat exchanger [1] comprising a housing [2], further comprising two diffusers [3, 4] connected to opposing longitudinal ends of the housing [2], wherein at least a portion (see [13, 15, 22]) of each of the two diffusers [3, 4] is disposed within the housing [2] (paragraphs 00018-0019, 0021, 0024-0026, and Figures 1-4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Faber’s exhaust heat exchanger to comprise two diffusers connected to opposing longitudinal ends of the housing, wherein at least a portion of each of the two diffusers is disposed within the housing because Sweet teaches that this configuration provides a flow path to deliver exhaust gas through the exhaust exchanger in a continuous leak-free manner (paragraphs 0021 and 0024). 

Allowable Subject Matter
Claims 8, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the combination including a distance between the inlay and the tube bundle corresponding to a distance between two tubes of the plurality of tubes of the tube bundle in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claims 11 and 13, the combinations including the inlay having a C-shaped cross section in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 12, the combination including a distance between the inlay and the second tube base being equal to 2/3 of an axial length of the plurality of tubes in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Regarding claim 20, the combination including a distance between the inlay and the tube bundle being equal to a distance between each of the plurality of tubes in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Lorenz et al. (US 2008/0202724 A1) which further discloses a state of the art for exhaust gas heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746